Citation Nr: 1722172	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-26 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, including secondary        to in-service herbicide exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for erectile dysfunction, to include special monthly compensation based on loss of use.

4.  Entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for service-connected asbestosis, prior to November 13, 2013.

5.  Entitlement to an initial evaluation in excess of 10 percent for polycythemia vera.

6.  Entitlement to an effective date prior to August 12, 2014, for the grant of service connection for polycythemia vera.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, July 2011, and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The November 2007 rating decision granted an increased evaluation of 60 percent for asbestosis, effective November 27, 2006.  A July 2014 rating decision granted an increased evaluation of 100 percent for the Veteran's asbestosis, effective November 13, 2013.  The Veteran continued to seek a higher disability evaluation for the period prior to November 13, 2013.

In October 2014, the Board issued a decision which denied an evaluation in excess of 60 percent for asbestosis, prior to November 13, 2013.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued a memorandum decision which vacated and remanded   the portion of the Board's decision which denied referral for extraschedular consideration.  As noted in the memorandum decision, the Veteran did not challenge the schedular disability evaluation assigned for his service-connected asbestosis, and that issue was deemed abandoned on appeal.  Accordingly, the Board has restated the issue remaining on appeal as entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for service-connected asbestosis, prior to November 13, 2013.

In November 2015, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The issue of entitlement to service connection for a heart disability is adjudicated below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran duties during service included visitation to the Republic of Vietnam, and he is presumed to have been exposed to Agent Orange during active service.

2.  The Veteran's current heart disability, diagnosed as coronary artery disease      and ischemic heart disease, is presumed to be related to his in-service exposure        to herbicides in Vietnam.  

3.  In correspondence received January 3, 2013, the Veteran indicated that he suffered from polycythemia vera as a complication of his lung disability.

4.  A Disability Benefits Questionnaire completed by a private physician                and received in August 2013 confirmed that the treatment for the Veteran's polycythemia vera was a phlebotomy every four months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, diagnosed as coronary artery disease and ischemic heart disease, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).

2.  The criteria for an effective date of January 3, 2013 for the award of service connection for polycythemia vera have been met.  38 U.S.C.A. §§ 5110, 5107     (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155 (2014); 38 C.F.R. § 3.400 (2016).

3.  From January 3, 2013, the criteria for an evaluation of 40 percent for polycythemia vera have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.17, Diagnostic Code 7704 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Heart Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 
2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a), including organic heart disease, may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for certain specified diseases, including ischemic heart disease, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

As defined by 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309 (e).  Note (2) of 38 C.F.R. § 3.309(e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. 

Initially, the Board concedes the presence of a current heart disorder, diagnosed      as coronary artery disease and ischemic heart disease.  Based upon a longitudinal review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran served in country within the Republic of Vietnam.  In support of his claim, the Veteran submitted statements and testimony indicating that he served in Helicopter Combat Support Squadron One, Detachment Four, while onboard the U.S.S. Enterprise while it was stationed in the Gulf of Tonkin.  The Veteran testified that his duties included both rescue missions and logistical tasks (delivering mail) which required travel into Vietnam.  He also submitted statements from two fellow service members who stated that they    served with the Veteran in Vietnam.  

A review of the Veteran's service personnel records revealed that he completed 276 hours of training/operation flights during the period of October 1971 to December 1972 while attached to Helicopter Combat Support Squadron One, Detachment Four.  A Defense Personnel Records Information Retrieval System (DPRIRS) review of the 1971 command history revealed that the U.S.S. Enterprise performed Special Operations on Yankee Station in the northern Gulf of Tonkin from October 11, 1971 to November 2, 1971; and from November 19, 1971 to December 9, 1971.  The DPRIRS review also noted that deck logs revealed that aircraft were launched and recovered but do not list the destinations or passenger names.  

After consideration of the Veteran's hearing testimony and the other evidence of record, and after resolving all doubt in the Veteran's favor, the Board concludes      that the Veteran's duties in service involved visitation on land in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange, during his active service.  Moreover, his current heart disability, diagnosed as coronary artery disease and ischemic heart disease, is presumed related to his in-service exposure to herbicides in Vietnam. Accordingly, service connection for coronary artery disease and ischemic heart disease, is warranted.  38 C.F.R. §§ 3.102, 3.307, 3.309(e).

Earlier Effective Date for Polycythemia Vera

The effective date for an award of service connection for claims received within one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R.   § 3.400(b).  

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2014).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155 (a) (2014). Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. Id.  The Board notes that 38 C.F.R. § 3.155 was recently amended.  See 79 Fed.Reg. 57660 (Sept. 25, 2014). However, the changes apply to claims filed on or after March 24, 2015.  Id. 

Turning to the evidence, in correspondence from the Veteran received on January 3, 2013, addressing his claim for an increased rating for asbestosis, he also stated that he had been diagnosed with polycythemia and that the condition was a complication of his service-connected asbestosis.  The Board finds such correspondence is sufficient to constitute an informal claim for service connection for polycythemia       as secondary to his asbestosis.  Included with the correspondence was medical evidence showing his diagnosis of secondary polycythemia.

Accordingly, the Board finds that the proper effective date for the award of service connection for polycythemia is January 3, 2013, the date of receipt of claim for this condition.  

The Board notes that the notice of disagreement concerning the effective date for polycythemia was filed by the Veteran's attorney, as was the substantive appeal.  However, other than requesting an unspecified earlier effective date, at no time has any argument pertaining to the earlier effective date appeal been provided.  See 38 C.F.R. § 20.202 ("[T]he Board may dismiss any appeal which fails to allege specific error of fact or law in the determination ... being appealed.").  Accordingly, no further discussion is warranted.

Evaluation of Polycythemia Vera

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Polycythemia vera is rated under 38 C.F.R. § 4.117, Diagnostic Code 7704. During periods of treatment with myelosuppressants and for three months following cessation of myelosuppressant therapy a 100 percent rating is assigned.  When the condition requires phlebotomy, a 40 percent rating is assigned.  When the condition is stable with or without continuous medication, a 10 percent rating is assigned.
 
As noted above, service connection for polycythemia is warranted from January      3, 2013.  The RO awarded a 10 percent rating based on a February 2015 VA examination report wherein the examiner checked off the box noting the condition was stable, and leaving the box indicating phlebotomy was needed unchecked.  However, a Disability Benefits Questionnaire submitted in August 2013 confirmed that the treatment for the Veteran's polycythemia involved phlebotomy every four months, with treatment occurring in July 2013. That examiner did not indicate that any other form of treatment was prescribed.  Private treatment records from April 2015 reflect the Veteran continues to be treated by phlebotomy.  There is no mention of any other form of treatment for that condition.

Accordingly, the Board finds that the criteria for a 40 percent rating have been satisfied.  The Board further resolves all doubt in the Veteran's favor and finds   that the 40 percent rating is warranted from the January 3, 2013 effective date. 

The Board notes that the notice of disagreement concerning the evaluation for polycythemia was filed by the Veteran's attorney, as was the substantive appeal.    On the substantive appeal, the Veteran's attorney argued that a 40 percent rating was warranted for the Veteran's polycythemia.  As this is the evaluation being assigned by the Board, the benefit sought has been granted, and no further discussion is warranted.  


ORDER

Service connection for coronary artery disease and ischemic heart disease is granted.

An effective date of January 3, 2013 for the award of service connection for polycythemia vera is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From January 3, 2013, an evaluation of 40 percent for polycythemia vera is  granted, subject to the rules and regulations governing the payment of VA   monetary benefits.

REMAND

The Veteran seeks entitlement to service connection for gastroesophageal reflux disease (GERD) and for erectile dysfunction (ED).  He is also seeking entitlement      to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for service-connected asbestosis, prior to November 13, 2013.

In August 2016, the RO obtained a VA medical opinion indicating that it was less likely than not that the Veteran's GERD and ED were aggravated beyond their natural progression by his service-connected asbestosis.  In support of this opinion, the VA examiner noted that the Veteran's GERD, diagnosed in February 2013, and his ED, diagnosed in 2004, were stable with no abnormalities other than that would be expected.  In an August 2016 brief, the Veteran's representative argued that the rationale provided by the VA examiner earlier that same month was inadequate.  Specifically, the Veteran's representative pointed out that the Veteran had been diagnosed with asbestosis long before his GERD and ED.  Therefore, the fact that these disabilities appear fairly stable is not relevant without further explanation.

The Board also notes that the medical opinion obtained failed to address whether either the Veteran's GERD and/or ED were directly caused by the Veteran's service-connected asbestosis or his newly service-connected polycythemia vera    and coronary artery disease. Under these circumstances, additional opinions are warranted. 

With respect to the remaining claim, in May 2016, the Court issued a memorandum decision which determined that the Board had not properly addressed the issue of entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for service-connected asbestosis for the period prior to November 13, 2013. Accepting the contentions proffered by the Veteran's representative, the Court determined       that this issue requires that a "complete picture" of the Veteran's "service-connected disabilities and their effect on his employability" be considered to determine whether referral for extraschedular evaluation consideration is warranted.  Brambly v. Principi, 17 Vet. App. 20, 24 (2003).

Under these circumstances, the Board finds this issue to be intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, the issue of entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for service-connected asbestosis, prior to November 13, 2013, should be readjudicating following the development indicated below.

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him during the course of this appeal for his GERD, ED, asbestosis, and polycythemia vera. After securing any necessary releases, the AOJ must request any relevant records identified that are not duplicates of those contained in the claims file. In addition, the AOJ must obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA esophagus examination to determine if he currently has gastroesophageal reflux disease (GERD) that is 
caused or aggravated by his service connected disabilities.  The claims file must be reviewed by          the examiner in conjunction with the examination.   Based    on the clinical examination and review of the claims file, the examiner should respond to the following:

a. Is it at least as likely as not that the diagnosed GERD was caused by his service-connected disabilities (asbestosis, polycythemia vera, coronary artery disease).  The examiner should explain why or why not. 

b. If not caused by a service-connected disability, is it at least as likely as not that the diagnosed GERD has been permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by his service-connected disabilities.  Please explain why      or why not. 

c. If the GERD has been permanently worsened beyond normal progression (aggravated), then the examiner should quantify the degree of aggravation beyond the baseline level of the GERD disability, if possible.  A complete rationale for all opinions expressed should be provided.

3.  Send the claims file to an appropriate examiner to obtain an opinion on whether the Veteran's erectile dysfunction (ED) is caused or aggravated by his service-connected disabilities.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file, the examiner is asked to respond to the following:

a. Is it at least as likely as not that the diagnosed ED was caused by his service-connected disabilities (asbestosis, polycythemia vera, coronary artery disease).  The examiner should explain why or why not. 

b. If not caused by a service-connected disability, is it at least as likely as not that the diagnosed ED has been permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by his service-connected disabilities.  Please explain why or why not. 

c. If the ED has been permanently worsened beyond normal progression (aggravated),   then the examiner should quantify the degree of aggravation beyond the baseline level of the ED disability, if possible.  A complete rationale for all opinions expressed should be provided.

4.  After undertaking the above development and any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied issue a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


